            Case 1:21-cv-00109-ELH Document 3 Filed 03/08/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

ANDRAE J. HAMMOND, SR.                             *

Plaintiff                                          *

v                                                  *            Civil Action No. ELH-21-109

WABASH AUTO GROUP, Manager,                        *

Defendant                                      *
                                              ***
                                          MEMORANDUM


         Self-represented plaintiff Andrae J. Hammond, Sr, who lives in Oxon Hill, Maryland, has

sued Wabash Auto Group (“Wabash”) for breach of contract. ECF 1. He has also moved for leave

to proceed in forma pauperis. ECF 2. Because Hammond’s financial affidavit demonstrates that

he is eligible to proceed in forma pauperis, I shall grant the motion (ECF 2).

    I.       Jurisdiction

         This court is one of limited jurisdiction. Gunn v. Minton, 586 U.S. 251, 256 (2013);

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994); see Home Depot U.S.A.,

Inc. v. Jackson, ___ U.S. ___, 139 S. Ct. 1743, 1746 (2019); Exxon Mobil Corp. v. Allapattah

Servs., Inc., 545 U.S. 546, 552, (2005). “A court is to presume, therefore, that a case lies outside

its limited jurisdiction unless and until jurisdiction has been shown to be proper.” United States v.

Poole, 531 F.3d 263, 274 (4th Cir. 2008) (citing Kokkonen, 511 U.S. at 377). And, the “burden of

establishing subject matter jurisdiction is on . . . the party asserting jurisdiction.” Robb Evans &

Assocs., LLC v. Holibaugh, 609 F.3d 359, 362 (4th Cir. 2010); accord Hertz Corp. v. Friend, 559

U.S. 77, 96 (2010); McBurney v. Cuccinelli, 616 F.3d 393, 408 (4th Cir. 2010).

         In general, a district court may hear claims only that arise from a federal question presented,
           Case 1:21-cv-00109-ELH Document 3 Filed 03/08/21 Page 2 of 3



28 U.S.C. § 1331, or which are based on diversity of citizenship, 28 U.S.C. § 1332. Federal

question jurisdiction exists for any civil action “arising under the Constitution, laws, or treaties of

the United States.” 28 U.S.C. § 1331. Diversity jurisdiction exists where the parties are citizens of

different states and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332.

        If at any time a court determines that it lacks subject matter jurisdiction, the court must

dismiss the action. Fed. R. Civ. P. 12(h)(3); Kontrick v. Ryan, 540 U.S. 443, 455 (2004); see also

Arbaugh v. Y & H Corp., 546 U.S. 500, 506-07 (2006).).

       A. Diversity of the Parties’ Jurisdiction

       Plaintiff brings this action based on diversity of citizenship. ECF 1 at 1; ECF 1-1 § VI.

According to the Complaint, however, both parties are domiciled in Maryland. ECF 1 at 1, 2, 3.

Plaintiff resides in Oxon Hill and Wabash is located in Baltimore, with its principal place of

business in Maryland. ECF 1 at 3. Accordingly, diversity of citizenship jurisdiction does not

apply. Additionally, because Hammond is seeking a refund of $3000.00 for his down payment for

a vehicle, and $5,000 for payments to repair the vehicle, ECF 1 at 4, the amount in controversy

requirement is unsatisfied.

       The facts do not support jurisdiction based on diversity of the parties.

       B. Federal Question Jurisdiction

       No federal question is presented on the face of the Complaint. Hammond’s breach of

contract action is a matter of state law.

       A “case arises under federal law when federal law creates the cause of action asserted.”

Gunn, 568 U.S. at 257; see also Am. Well Works Co. v. Layne & Bowler Co., 241 U.S. 257, 260

(1916) (stating that a “suit arises under the law that creates the cause of action”). A claim is also

deemed to arise under federal law for purposes of 28 U.S.C. § 1331 when, although it finds its



                                                  2
              Case 1:21-cv-00109-ELH Document 3 Filed 03/08/21 Page 3 of 3



origins in state law, “the plaintiff's right to relief necessarily depends on resolution of a substantial

question of federal law.” Empire Healthchoice Assurance Inc. v. McVeigh, 547 U.S. 677,

690(2006); see Franchise Tax Bd. of State of California v. Construction Laborers Vacation Trust

for Southern California, 463 U.S. 1,13 (1983). In this case, the Complaint suggests no basis for

jurisdiction based on a federal question.

    II.        Conclusion

          Under these facts, there are no grounds for this court to exercise jurisdiction over this case.

Accordingly, I shall dismiss this case, without prejudice, in a separate Order to follow.1




March 8, 2021                                           /s/
Date                                             Ellen L. Hollander
                                                 United States District Judge




          1
              Hammond may be able to pursue his claims in state court, as appropriate.
                                                    3
